Appeals from Ct. App. Md. Motions of Pacific Legal Foundation and Champlin Petroleum Co. et al. for leave to file briefs as amici curiae in No. 77-10 granted. Motion of Chamber of Commerce of the United States for leave to file a brief as amicus curiae granted. Probable jurisdiction noted. Cases consolidated and a total of one hour allotted for oral argument.
Mr. Justice Stewart and Mr. Justice Powell took no part in the consideration or decision of these motions and cases.
Reported below: 279 Md. 410, 370 A. 2d 1102 and 372 A. 2d 237.